Citation Nr: 0904554	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  06-36 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date earlier than July 15, 1991 
for the award of a 100 percent rating for post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel




INTRODUCTION

The Veteran had active service from January 1970 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision in which 
the RO, inter alia, denied an earlier effective date for the 
award of a 100 percent rating for  PTSD.  The Veteran filed a 
notice of disagreement (NOD) that same month.  The RO issued 
a statement of the case (SOC) in November 2006, and the 
Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) later that month.

As a preliminary matter, the Board notes that the record also 
reflects that the Veteran may be seeking an earlier effective 
date for the grant of service connection for PTSD.  If he so 
desires, he should so inform the RO, which should take 
appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  In a December 2002 decision, the Board granted an earlier 
effective date of July 15, 1991 for the award of a 100 
percent rating for PTSD.  Although the Veteran initiated an 
appeal of this decision to the United States Court of Appeals 
for Veterans Claims, he later withdrew the appeal.

3.  In May 2004, the Veteran filed a motion for 
reconsideration of the December 2002 Board decision asserting 
his entitlement to an earlier effective date for the award of 
a 100 percent rating for PTSD.  

4.  In May 2005, a Deputy Vice Chairman of the Board denied 
the motion, finding that the motion does not demonstrate that 
the Board decision contains obvious error.  

5.  In January 2006, the Veteran filed a claim for an 
effective date earlier than July 15, 1991 for the award of a 
100 percent rating for PTSD.


CONCLUSION OF LAW

The claim for an effective date earlier than July 15, 1991 
for the award of a 100 percent rating for PTSD is without 
legal merit.  38 U.S.C.A. §§ 5110(a), 7104 (West 2002); 38 
C.F.R. §§ 3.400, 20.1001, 20.1404 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) 
includes enhanced duties to notify and assist claimants for 
VA benefits.  VA regulations implementing the VCAA have been 
codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).

In this appeal, the Veteran and his representative have been 
notified of the reasons for the denial of the claim, and have 
been afforded opportunity to present evidence and argument 
with respect to the claim.  The Board finds that these 
actions are sufficient to satisfy any duties to notify and 
assist owed the Veteran.  As will be explained below, the 
claim lacks legal merit.  As the law, and not the facts, is 
dispositive of the claim, the duties to notify and assist 
imposed by the VCAA are not applicable.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).

II.  Analysis

Generally, the effective date for a grant of service 
connection is the date of receipt of the claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  Specifically with regard to 
claims for increased disability compensation, the pertinent 
legal authority provides that the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability has occurred, if a claim is 
received by VA within one year after that date; otherwise the 
effective date will be the date of receipt of claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(b); 38 C.F.R. § 3.400(o)(2).

The basic facts in this case are not in dispute.  The Veteran 
filed a claim for an increased rating for PTSD on September 
5, 1991.  In a March 1992 rating decision, the RO denied the 
claim.  The Veteran perfected an appeal  to the Board.  In 
October 1993, the Board remanded the case to the RO.  While 
on remand, the RO assigned a 50 percent rating in a February 
1995 rating decision.  In a February 2000 decision, the Board 
determined that the criteria for  a 100 percent rating were 
met.  In an April 2000 rating decision implementing the Board 
decision, the RO assigned an effective date of September 5, 
1991 for the 100 percent rating.  In August 2000, the Veteran 
requested that the 100 percent rating be made effective from 
November 29, 1983 (the effective date of the grant of  
service connection).  In an August 2001 rating decision, the 
RO denied the claim for an earlier effective date.  The 
Veteran again appealed to the Board.  In a December 2002 
decision, the Board granted an earlier effective date of July 
15, 1991.  Although the Veteran filed a timely notice of 
appeal with the United States Court of Appeals for Veterans 
Claims (Court), he later filed a motion to withdraw his 
appeal, which was granted by the Court in July 2003.

In May 2004, the Veteran filed a motion for reconsideration 
of the December 2002 Board decision asserting, his 
entitlement to an earlier effective date for the award of the 
100 percent rating for PTSD.  In May 2005, a Deputy Vice 
Chairman of the Board denied the motion, finding that the 
motion does not demonstrate that the Board decision contains 
obvious error.  The Veteran did not appeal the denial of the 
motion for reconsideration to the Court.  

The veteran filed the claim culminating in the current appeal 
in  January 2006.

While the Veteran now seeks to establish an earlier effective 
date for the award of a 100 percent rating for PTSD, the 
Court has held that such a freestanding claim for an earlier 
effective date attempts to vitiate the rule of finality.  See 
Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006).  As noted 
above, in a December 2002 decision (prior to the Court's 
decision in Rudd), the Board granted an effective date of 
July 15, 1991 for the award of the 100 percent rating for 
PTSD.  Although the Veteran initiated an appeal of the 
December 2002 Board decision to the Court, he later withdrew 
the appeal.  Hence, that Board decision is final and is only 
subject to revision upon a motion for reconsideration, or a 
motion for revision or reversal of the prior Board decision n 
the basis of clear and unmistakable error (CUE), both filed 
with the Board.  See 38 U.S.C.A. § 7104; 38 C.F.R. §§ 
20.1001, 20.1404.  As noted above, the Veteran filed a motion 
for reconsideration of the December 2002 Board decision; 
however, a Deputy Vice Chairman of the Board denied the 
motion.  Moreover, neither the Veteran nor his representative 
has alleged CUE in the December 2002 Board decision-a matter 
that must be raised with specificity.  See e.g., Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994).

As demonstrated by the foregoing discussion, Ii this case, 
the finality of the prior December 2002 Board decision 
granting the July 15, 1991 effective date for the award of a 
100 percent rating for PTSD precludes VA from assigning any 
even earlier effective date.  (Emphasis added).  As such, 
there is no legal basis upon which to grant the benefit 
sought, and the claim on appeal must be denied as without 
legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

An effective date earlier than July 15, 1991 for the award of 
a 100 percent rating for PTSD is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


